Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John R. Schaefer, Reg. No. 47,921 on February 11, 2022.
The application has been amended as follows: 
Amend claim 9 as follows:
--9. (Currently amended) The image test system as claimed in claim 1, wherein the logic processing unit includes a memory unit for storing a fuzzy control look-up table, such that the fuzzy controller can perform the clock data recovering procedure based on the fuzzy control look-up table.—


Allowable Subject Matter
Claims 1-7, 9-17 and 19-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination an image test system, comprising: a test assembly, for capturing test signals from a test object; and the test assembly including: a first transmission interface, for receiving the test signals; an interface conversion circuit, for connecting with the first transmission interface, and for converting signal transmission forms of the test signals; a second transmission interface, connected with the interface conversion circuit, wherein the first transmission interface and the second transmission interface correspond to different signal transmission forms; and an image capture card, for connecting with the second transmission interface, and capturing image data from the test signals; wherein the image capture card includes a logic processing unit, and the logic processing unit includes a fuzzy controller for performing a clock data recovering procedure to the image data in combination with all other elements in claim 1.

Regarding claims 2-7 and 9-10, the claims are allowed as they further limit allowed claim 1.
Regarding claim 11, the prior art of record does not teach alone or in combination A test assembly, arranged in an image test system, for capturing tested signals of a test object, and the test assembly comprising: a first transmission interface, for receiving the test signals; an interface conversion circuit, for connecting with the first transmission interface, and for converting signal transmission forms of the test signals; and a second transmission interface, for connecting with the interface conversion circuit, the logic processing unit includes a fuzzy controller for performing a clock data recovering procedure to the image data in combination with all other elements in claim 11.

Regarding claims 12-17 and 19-20, the claims are allowed as they further limit allowed claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866       
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858